MEMORANDUM **
James E. Baker appeals from the 15-month sentence imposed following his guilty-plea conviction for failure to disclose material information/federal job training program, in violation of 18 U.S.C. § 1001(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Baker contends that the district court erred by applying a six-level upward adjustment, pursuant to U.S.S.G. § 2B1.1, for amount of loss. The record reflects that the district court’s factual findings with respect to the amount of loss were supported by a preponderance of the evidence. See United States v. Armstead, 552 F.3d 769, 776 (9th Cir.2008) (applying preponderance standard).
Baker also contends that the sentence imposed did not comport with the requirements of 18 U.S.C. § 3553(a). This contention lacks merit. The district court conducted a well-reasoned and thorough evaluation of the § 3553(a) factors prior to imposing a sentence within the Guidelines range. The district court did not procedurally err and the sentence imposed is substantively reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.